Citation Nr: 0331080	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In June 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] 
and the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.

The Board notes that the veteran has not been sent a letter 
or any other documentation complying with the notification 
requirements of the VCAA.

With respect to VA's duty to assist, the Board observes that 
at the June 2003 video conference hearing, the veteran 
identified outstanding Vet Center records which should be 
obtained.  In addition, he alleged that his most recent VA 
psychiatric examination was too abbreviated for the examiner 
to obtain sufficient information to adequately assess the 
severity of his PTSD.  

In light of these circumstances, the Board has concluded 
that further RO actions are required.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must 
be received by the RO within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires 
to waive the one-year period for 
response.

2.  The RO should take appropriate 
steps to obtain copies of any pertinent 
evidence and information identified but 
not provided by the veteran.  In any 
event, the RO should obtain copies of 
any available records pertaining to 
counseling of the veteran at the Vet 
Center, as well as any records 
pertaining to psychiatric treatment or 
evaluation of the veteran at the 
Beckley VA Medical Center since January 
2002.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.

4.  Then, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current degree of severity of his 
PTSD.  The examination should be 
performed by an examiner other than the 
physician who performed the January 
2002 examination of the veteran.  The 
claims folder must be made available to 
and reviewed by the examiner.  The RO 
should ensure that the completed 
examination report contains all 
information required for rating 
purposes.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran 
and his representative and afford them 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



